       Case 1:10-cr-00135-DWM Document 223 Filed 05/27/21 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                     Cause No. CR 10-135-BLG-DWM
                                                        CV 15-091-BLG-DWM
              Plaintiff/Respondent,

       vs.                                                   ORDER

JOSEPH DEAN LIRA,

              Defendant/Movant.


      On March 18, 2021, the Court denied in part and granted in part

Defendant/Movant Lira's motion to vacate, set aside, or correct the sentence under

28 U.S.C. § 2255. The motion was granted as to his sentence but denied as to his

conviction. See Order (Doc. 217) at 26 ,r 1. Lira has now been resentenced. This

Order is the final order in the§ 2255 proceeding.

      "The district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant." Rule 1 l(a), Rules Governing§ 2255

Proceedings. A COA should issue as to those claims on which the petitioner

makes "a substantial showing of the denial of a constitutional right." 28 U.S.C.§

2253(c)(2). The standard is satisfied if "jurists of reason could disagree with the

district court's resolution of [the] constitutional claims" or "conclude the issues

presented are adequate to deserve encouragement to proceed further." Miller-El v.

                                          1
Case 1:10-cr-00135-DWM Document 223 Filed 05/27/21 Page 2 of 3
Case 1:10-cr-00135-DWM Document 223 Filed 05/27/21 Page 3 of 3
